Citation Nr: 0814839	
Decision Date: 05/05/08    Archive Date: 05/12/08

DOCKET NO.  04-12 191A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to service connection for a psychiatric 
disorder, to include post-traumatic stress disorder (PTSD).  

2.  Entitlement to service connection for degenerative disc 
disease of the lumbar spine.  

3.  Entitlement to service connection for nerve damage 
resulting from degenerative disc disease of the lumbar spine.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel


INTRODUCTION

The veteran had active service from August 1967 to August 
1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2002 rating determination 
of the New York, New York, Department of Veterans Affairs 
(VA) Regional Office (RO).  

This matter was previously before the Board in January 2007, 
at which time it was remanded for further development.  


FINDINGS OF FACT

1.  The veteran has current PTSD of service origin.

2.  The veteran has degenerative disc disease of the lumbar 
spine of service origin.  

3.  The veteran currently has L4-L5 ad L5-S1 radiculopathy 
resulting from service connected degenerative disc disease of 
the lumbar spine.  


CONCLUSIONS OF LAW

1.  PTSD was incurred in service.  38 U.S.C.A. § 1110 (West 
2002); 38 C.F.R. § 3.304(f) (2007).

2.  Degenerative disc disease of the lumbar spine was 
incurred in service.  38 U.S.C.A. § 1110.

3.  Nerve damage, namely radiculopathy of L4-5 and L5-S1, was 
incurred in service.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. § 3.310 (2006 & 2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R §§ 
3.102, 3.156(a), 3.159, 3.326(a) (2007).

The VCAA is not applicable where further assistance would not 
aid the appellant in substantiating his claim.  Wensch v. 
Principi, 15 Vet App 362 (2001); see 38 U.S.C.A. 
§ 5103A(a)(2) (Secretary not required to provide assistance 
"if no reasonable possibility exists that such assistance 
would aid in substantiating the claim"); see also VAOPGCPREC 
5- 2004; 69 Fed. Reg. 59989 (2004) (holding that the notice 
and duty to assist provisions of the VCAA do not apply to 
claims that could not be substantiated through such notice 
and assistance).  In view of the Board's favorable decision 
in this appeal, further assistance is unnecessary to aid the 
veteran in substantiating his claim.

Service Connection

Service connection will be granted if it is shown that the 
veteran suffers from disability resulting from an injury 
suffered or disease contracted in line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in the active military, naval, or 
air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

Service connection requires competent evidence showing: (1) 
the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service.  
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); 
see also Caluza v. Brown, 7 Vet. App. 498 (1995).

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service. 38 C.F.R. § 3.303(d).

When, after careful consideration of all procurable and 
assembled data, a reasonable doubt arises regarding service 
origin, the degree of disability, or any other point, such 
doubt will be resolved in favor of the claimant.  By 
reasonable doubt is meant one which exists because of an 
approximate balance of positive and negative evidence which 
does not satisfactorily prove or disprove the claim.  It is a 
substantial doubt and one within the range of probability as 
distinguished from pure speculation or remote possibility.  
Mere suspicion or doubt as to the truth of any statements 
submitted, as distinguished from impeachment or contradiction 
by evidence or known facts, is not justifiable basis for 
denying the application of the reasonable doubt doctrine if 
the entire, complete record otherwise warrants invoking this 
doctrine.  The reasonable doubt doctrine is also applicable 
even in the absence of official records, particularly if the 
basic incident allegedly arose under combat, or similarly 
strenuous conditions, and is consistent with the probable 
results of such known hardships.  38 C.F.R. § 3.102.

PTSD

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a) (i.e. AMERICAN PSYCHIATRIC ASSOCIATION: DIAGNOSTIC 
AND STATISTICAL MANUAL OF MENTAL DISORDERS (4th ed. 1994) 
(DSM-IV); 38 C.F.R. § 4.125, 4.130 (2007)); a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and credible supporting evidence that 
the claimed in-service stressor occurred.  38 C.F.R. 
§ 3.304(f).

The evidence necessary to establish the occurrence of a 
recognizable stressor during service to support a diagnosis 
of PTSD will vary depending upon whether the veteran "engaged 
in combat with the enemy."  38 C.F.R. § 3.304(f); see 
38 U.S.C.A. § 1154(b); Cohen v. Brown, 10 Vet. App. 128 
(1997); Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).  If VA 
determines the veteran engaged in combat with the enemy and 
his alleged stressor is combat-related, then his lay 
testimony or statement is accepted as conclusive evidence of 
the stressor's occurrence and no further development or 
corroborative evidence is required-provided that such 
testimony is found to be "satisfactory," i.e., credible and 
"consistent with circumstances, conditions or hardships of 
service."  See 38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(f); 
Cohen, 10 Vet. App. at 146-47; Zarycki, 6 Vet. App. at 98.  
If, however, VA determines either that the veteran did not 
engage in combat with the enemy or that he did engage in 
combat, but that the alleged stressor is not combat related, 
then his lay testimony, in and of itself, is not sufficient 
to establish the occurrence of his alleged stressor.  
Instead, the record must contain evidence that corroborates 
his testimony or statements.  Cohen, 10 Vet. App. at 146-47; 
Zarycki, 6 Vet. App. at 98.  The Court has held that 
receiving enemy fire can constitute participation in combat.  
Sizemore v. Principi, 18 Vet. App. 264 (2004).  

A determination that a veteran engaged in combat with the 
enemy may be supported by any evidence which is probative of 
that fact, and there is no specific limitation of the type or 
form of evidence that may be used to support such a finding. 
VAOPGCPREC 12-99 (1999).  Evidence submitted to support a 
claim that a veteran engaged in combat may include the 
veteran's own statements and an "almost unlimited" variety of 
other types of evidence.  Gaines v. West, 11 Vet. App. 353, 
359 (1998).

A review of the veteran's DD Form 214 demonstrates that he 
was the recipient of the National Defense Service Medal, the 
Vietnam Service Medal with two Bronze Stars, and the Vietnam 
Campaign Medal with Device 1960.  The veteran's military 
occupational specialty was listed as a FA crewman.  

VA treatment records obtained in conjunction with the 
veteran's claim reveal that he was diagnosed as having an 
anxiety disorder in 2000 and 2001.  The veteran was diagnosed 
as having an anxiety disorder with depression at the time of 
an August 2004 outpatient visit.  

The veteran was afforded a VA psychiatric consultation in 
September 2004.  The veteran reported that he had been 
depressed for about five years.  He complained of a sad mood 
and indicated that he had trouble sleeping.  The veteran 
denied any previous psychiatric illnesses.  The veteran 
indicated that he had difficulty with his combat experiences 
in Vietnam.  He stated that he had recurring memories and 
nightmares following service but these stopped after a short 
period of time.  He still occasionally thought about his 
combat experiences and about a good friend of his who had 
been killed.  He did not have flashbacks or nightmares and 
felt relaxed when seeing movies about combat or Vietnam.  
These did not make his symptoms worse.  The diagnosis was 
dysthymia.  

The veteran underwent an additional VA psychiatric 
consultation in August 2006.  At the time of the interview, 
the veteran reported seeing someone commit suicide within one 
week after arriving in Vietnam.  He also indicated that 
during a combat mission he saw someone decapitated.  He 
further noted having seen someone get his legs blown off by a 
mine and having a mortar land right next to him but not go 
off.  The veteran reported that he participated in constant 
fighting and was continually fearful for his own life.  It 
was mistakenly noted that the veteran had earned the Combat 
Infantry Badge.  

He reported intrusive recollections of Vietnam when he first 
came back from Vietnam, which had subsided for many years, 
but had come back in the past 5 to 6 years.  Following 
examination, the diagnosis was moderately severe chronic 
PTSD.

In January 2007, the Board remanded this matter for 
additional development, to include a VA psychiatric 
examination.  The veteran was afforded the requested 
examination in February 2007.  With regard to his military 
experiences, the veteran reported that he served in Vietnam 
for one year.  He stated that he was involved in numerous 
firefights, mortar attacks, and search and destroy missions, 
in which he was fired at, had friends injured and killed, and 
had to kill many enemy personnel.  The veteran stated that 
the most stressful aspect of his military career was seeing 
people die around him, seeing friends with arms and legs 
blown off, and killing the enemy.  He reported that it was 
nonstop, constant.  The examiner noted the citations that the 
veteran had been issued and stated that he did not earn the 
Combat Infantry Badge.  

The veteran reported that since service he had suffered from 
depression.  He found himself crying a lot and thought he was 
not wanted or was not doing the right thing.  He indicated 
that his initiative was poor and that he could not get 
himself to do anything.  He felt bad that he had not kept in 
contact with a friend who had lost his legs in Vietnam.  

The examiner stated that with regard to the question of PTSD, 
the evidence was neither clear nor consistent.  The veteran 
reported being exposed to continued combat-related traumatic 
events in which he was threatened with death and witnessed 
others being injured or killed.  The examiner noted that the 
veteran reported feeling constantly anxious about Vietnam and 
continually ruminated about buddies who were killed or 
injured in combat.  He reported having had these flashbacks 
for five years.  

The examiner stated that the veteran's claims folder and DD 
214 presented contradictory information.  At the time of a 
2004 interview, the veteran denied having flashbacks and 
stated that he felt relaxed about seeing combat-related 
movies or movies about Vietnam.  The examiner further 
observed that the veteran denied intrusive thoughts of combat 
related traumatic events; denied recurrent distressing dreams 
of the event; denied avoiding activities, places, or people 
that aroused recollections of the trauma; and denied feelings 
of detachment or estrangement from others.  

The examiner impression was that the veteran had depressive 
disorder, NOS.  He did not render an opinion as to the 
etiology of the current depression.  

Evidence received subsequent to the February 2007 VA 
examination includes a December 2006 report from the 
Woodhaven, New York, VetCenter.  The veteran was noted to 
have gone to Vietnam in January 1968.  He was attached to the 
25th Infantry Division.  During his tour of duty, he 
reportedly experienced multiple traumas.  The traumas 
included seeing one soldier commit suicide after his being in 
Vietnam for only a week.  The veteran also saw bodies in a 
body bag on a heliport, with one body bag actually moving.  
He further observed a man being decapitated and had a mortar 
land close to his position causing him to think he was going 
to die.  The veteran also reported seeing someone lose both 
legs when a mine blew up in front of him.  A diagnosis of 
chronic PTSD was rendered.  

In a December 2007 letter, F. T. indicated that he had served 
with the veteran in Vietnam during 1968 and 1969.  He 
reported that they worked in artillery and fired 105 mobile 
howitzers.  He stated that they were attached to the 25th 
Infantry Division.  He noted that they protected the Tan Su 
Nhat Airport during the Tet Offensive.  F.T. stated that they 
experienced constant engagement with the Viet Cong as they 
moved with the 25th Infantry Division through Vietnam.  

He reported that they experienced many fights and that a 
major encounter was a human wave in October 1968.  He stated 
that the combat was intense and one individual received the 
Silver Star.  F. T. indicated that he and the veteran fired 
"bee hive" rounds at point blank range to protect 
themselves and to repel the enemy.  He noted that in the 
morning they saw a field of dead bodies that were killed by 
their fire.  He reported that they were both numb and in a 
state of disbelief of the horror they saw after the fire 
fights.  He noted that R. R. was in artillery with both the 
veteran and himself and that in August 1968 they experienced 
an incoming mortar attack.  R. R. was about 50 feet away from 
them and a mortar landed near him causing him to lose both 
his legs.  He indicated that it was a terrible experience.  

For a veteran to prevail in his claim it must only be 
demonstrated that there is an approximate balance of positive 
and negative evidence.  In other words, the preponderance of 
the evidence must be against the claim for benefits to be 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49, at 54 (1990). 

There is conflicting evidence as to whether the veteran meets 
the criteria for a current diagnosis of PTSD.  The veteran 
has been diagnosed as having PTSD by mental health 
professionals at a VA PTSD clinic in September 2006 and by a 
psychologist at the VetCenter in December 2006.  While the 
psychologist who conducted the February 2007 VA examination 
did not diagnose PTSD, he did also not render an opinion as 
to whether the diagnosed expressive disorder was related to 
service (although a continuity of symptomatology has been 
reported).  Moreover, the examiner did not have access to 
previous examinations or to the more recent diagnoses of 
PTSD.  The weight of the evidence is at least in equipoise as 
to whether the veteran meets the criteria for a diagnosis of 
PTSD.

As to stressors, the veteran has reported many combat 
stressors.  These have been noted by the examiners when 
reaching their diagnoses of PTSD.  The veteran also submitted 
a letter from F. T., an individual who served with the 
veteran while he was in Vietnam.  F. T. has corroborated many 
of the stressors and actually provided the name of the 
individual who lost his legs in close proximity to the 
veteran and himself.  Even assuming arguendo that the veteran 
did not serve in combat, F.T's statement provides supporting 
evidence of the claimed stressor.  In a photocopy of a letter 
to the veteran, postmarked in February 1969, L R., also known 
as R. R, reference was made to him having lost his legs while 
in Vietnam.  The weight of the evidence is that the current 
diagnosis of PTSD is related to in-service stressors.

Resolving reasonable doubt in the veteran's favor, the 
evidence supports each of the three elements for service 
connection.  As such, service connection is warranted for 
PTSD.


Degenerative Disc Disease of the Lumbar Spine with Resulting 
Radiculopathy

Certain chronic diseases, including arthritis, will be 
presumed to have been incurred in service if they become 
manifest to a degree of ten percent or more within one year 
of the veteran's separation from service. 38 U.S.C.A. §§ 
1101, 1112, 1113, 1137 (West 2002 & Supp. 2007); 38 C.F.R. §§ 
3.307, 3.309 (2007).

The available service medical records do not reveal any 
complaints or findings of a low back disorder.  

In an October 2002 statement, F. T. indicated that he served 
with the veteran in Vietnam.  He noted that there were 
numerous times when he and the veteran had to carry 105 
rounds from drop off points to their gun position.  He 
reported that they carried them on their neck and back for as 
much as 50 to 100 yards.  He indicated that problems with 
their backs and necks were quite apparent at the time but 
they never reported it to anyone.  

In a May 2000 statement in support of claim, the veteran 
indicated that the ammunition which he carried weighed 75 
pounds.  He submitted a picture of himself carrying the 
ammunition while in Vietnam.  

VA treatment records obtained in conjunction with the 
veteran's claim reveal that he was diagnosed with 
degenerative joint disease of the lumbar spine.  

Private treatment records reveal that the veteran sustained 
an injury to his low back in February 2000.  He noted having 
had pain in his back with radiation to his left leg for the 
past two months at the time of an April 2000 outpatient 
visit.  X-rays revealed advanced degenerative changes at L4-5 
with disc space collapse and mild spondylosis at other 
levels.  

In an August 2002 letter, the veteran's private physician, L. 
Langman, M.D., reported that the veteran was under his care.  
He noted that the veteran had a history of lower back pain 
dating from his service in Vietnam, at which time he did 
heavy lifting.  He noted that the veteran had described the 
work he did and had provided photographs substantiating his 
work activity.  As a result of this, he complained of lower 
back pain, constant and unremitting, with radiation to the 
lower extremities.  

He noted that physical examination revealed spasms in the 
lumbar spine.  There was also increased lumbar lordosis.  
Knee reflex was decreased in the left knee.  The veteran's 
gait was antalgic and there was weakness of dorsiflexion of 
the great toe on the left.  An emg/ncv study performed in 
August 2002 had shown radiculopathy at the level of L4-5 and 
L5-S1.  It was Dr. Langman's impression that the veteran had 
lumbar radiculopathy at L4-5 and L5-S1.  He opined that the 
above was directly related to service-connected injury during 
the veteran's Vietnam service.  

In January 2007, the Board remanded this matter for further 
development to determine the etiology of any current low back 
disorder and/or resulting nerve damage.  The examiner was 
requested to render an opinion as to whether it was at least 
as likely as not that any current low back disorder and/or 
resulting nerve damage was related to the veteran's period of 
service.  

The veteran was afforded the requested VA examination in 
February 2007.  The claims folder was noted to be available 
and to have been reviewed.  The examiner observed that the 
veteran had a history of lumbosacral injury secondary to 
carrying ammunition in 1968 while in Vietnam with residual 
low back pain since that time.  He was noted to have had 
chronic low back pain with radiation into the thighs over the 
last 10 years.  Following examination, a diagnosis of 
lumbosacral spondylosis, service-connected, was rendered.  

In a March 2007 letter, Dr. Langman again provided 
essentially the same information that he had provided in his 
previous letter.  Following examination, he again indicated 
that the veteran had lumbar radiculopathy of L4-5 and L5-S1, 
which was directly related to service-connected injury while 
in Vietnam.  

While the Board notes that the veteran's service medical 
records are devoid of any complaints or findings of a low 
back disorder, his reports of having sustained an injury to 
his low back in service are consistent with the duties 
performed while he was in service.  Moreover, he has 
submitted a letter from a fellow soldier who noted the trauma 
and problems they both had with their backs as a result of 
having to lift heavy ammunition and carry it from one place 
to another.  

Further, both the veteran's private physician and the VA 
examiner have linked the veteran's current low back disorders 
to his period of service.  The VA examiner found an 
etiological link following a comprehensive examination and a 
review of the claims folder.  Resolving reasonable doubt in 
favor of the veteran, service connection is warranted for 
degenerative disc disease of the lumbar spine.

The VA and private examinations attribute current neurologic 
impairment to the now service connected disc disease of the 
lumbar spine.  Service connection for this nerve damage is 
therefore, also warranted.  


ORDER

Service connection for PTSD is granted.

Service connection for degenerative disc disease of the 
lumbar spine is granted.  

Service connection for nerve damage, namely radiculopathy of 
L4-5 and L5-S1, is granted.  



____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


